By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We see no reason for reversing the judgment of the Circuit Court. The complainant does not, even in her amended bill, charge or insinuate that the administrator, Davis Gamage and his securities, are not amply able to respond, in damages, for any waste or mismanagement of the estate. And in the absence of any such allegation, we think the Court was *216right in refusing to restrain Mr. Gamage from proceeding with the administration of the estate.
[2.] Had the injunction been dissolved before the time when the property was to have been sold, we are not prepared to say that Chancery might not have interposed to have arrested that sale which was manifestly illegal.
[3.] Eor it will not be pretended that the administrator of Joseph Edwards, under an order of the Court of Ordinary, and an advertisement, by him, to sellas administrator de bonis non, with the will annexed, could have sold and conveyed titles to lands, which were not disposed of by the will. We deem it fortunate,for the creditors, therefore, as well as the administrator himself, that the sale was not consummated.
■ And as these several estates now stand, it is impossible for the Court of Ordinary to adjust them. Resort should be had to a Court of Equity, whose jurisdiction is ample over administrations, situated as this is, to administer full relief, by talcing an account between the estates of Mr. and Mrs. Edwards, dividing the property or ordering a sale, by the administrator, of the whole or any portion thereof, at such times and upon such terms as it may direct, and securing to Mrs. Ashburn a suitable settlement, as prayed for by her’bill, both out of the estates of her deceased father and her deceased mother also, should any surplus of the latter remain, after settling with her husband’s estate and discharging the indebtedness, if any,, hanging over her own.